PER CURIAM.
Appellant brought an action in three counts. The first was against Foundation Life Insurance Company and Associated Health Plans. The second was against Manor Pines Realty Corporation. The third was against an individual not a party to this appeal.
In Count I, appellant alleged that her deceased husband had been insured by Foundation under a group policy of life insurance administered by Associated with benefits of $50,000 payable to appellant. The group policy insured employees of Man- or Pines. The depositions establish without question that at the time the group policy was issued and at all times thereafter, appellant’s husband was not an employee of Manor Pines; and that Associated was not the administrator of the life insurance policy. Further, the record is devoid of anything that would support a finding of insurance coverage on the basis of waiver or estoppel with respect to the requirement of employment. Therefore, the trial court properly entered summary judgment in favor of Foundation and Associated.
The trial court also awarded summary judgment against appellant on her claim against Manor Pines. This claim was based on allegations that Manor Pines knew the decedent was not an employee as required by the insurance policy but fraudulently represented to the decedent that he was covered by the policy and that his beneficiary would recover death benefits of $50,-000. It was further alleged that the decedent received statements for premiums and made payments to Manor Pines. The deposition of the bookkeeper-office manager of Manor Pines confirms the allegation. The documentary evidence created the inference that the decedent was led to believe that he had insurance coverage. The testimony of the bookkeeper that she told the decedent he was not covered created a question of fact rather than dispelling the inference established by the documentary evidence. We therefore reverse the summary judgment in favor of Manor Pines and remand for further proceedings.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
DOWNEY, BERANEK and GLICK-STEIN, JJ., concur.